Case 3:20-cv-01455-BJD-MCR Document 19 Filed 06/08/21 Page 1 of 4 PageID 67




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

TOSHIYA HIRATA,

                    Plaintiff,

v.                                               Case No. 3:20-cv-01455

FOBESOFT, INC,

                    Defendants.
                                           /

           DEFENDANT’S SECOND UNOPPOSED MOTION FOR
            EXTENSION OF TIME TO FILE FINAL PLEADINGS

      Defendant, FOBESOFT, INC. (“Defendant”), by and through the

undersigned counsel, respectfully moves for an extension of time up to and

including June 22, 2021, to file the pleadings to finalize this matter:


      1.     Plaintiff filed the Complaint (Doc. 1) on December 28, 2020.

      2.     On or about March 26, 2021, the Parties filed a Notice of Settlement

(Doc. 15) with the Court.

      3.     On or about March 31, 2021, the Court entered an Order (Doc. 16)

directing the administrative closure of the case. Additionally, the Parties were

informed they shall have up to and including May 25, 2021 to file a joint stipulated

form of final order or judgment or move the Court to reopen the case. The Court

thereafter extended the deadline until June 8, 2021. (Doc. 18).
Case 3:20-cv-01455-BJD-MCR Document 19 Filed 06/08/21 Page 2 of 4 PageID 68




      4.    The parties are in the process of reducing their final agreement to

writing and having it signed by all parties.

      5.    Unfortunately, the parties have been unable to complete this process

as of today because of a delay in parties communications due to various business

and personal obligations, including the death of a family member of Plaintiff’s

Counsel.

      6.    The parties therefore respectfully request a brief extension up to and

including June 22, 2021, to finalize the settlement and file the appropriate

pleadings with the Court to conclude this matter.

      7.    The requested extension of time is not made for the purpose of delay,

and no party will be prejudiced if the Court were to grant the requested extension.

      8.    Counsel for the parties represent that this motion is made in good

faith and not for the purpose of delay.

                           MEMORANDUM OF LAW


      This Court may grant the requested enlargement of time for good cause

shown when the request is made before the original time expires. Fed. R. Civ. P.

6(b). The Defendant’s request for an extension of the deadline is made in good

faith and does not prejudice Plaintiff. Permitting the extension will allow the

parties enough time to fully execute the settlement agreement and file the

appropriate pleadings with the Court.

                                          2
Case 3:20-cv-01455-BJD-MCR Document 19 Filed 06/08/21 Page 3 of 4 PageID 69




      WHEREFORE, Defendant respectfully requests an extension of time up to

and including June 22, 2021, to file the appropriate pleadings to finalize this

matter.

                      LOCAL RULE 3.01(g) CERTIFICATE

      Counsel for Defendant has conferred with counsel for Plaintiff regarding

the subject matter of this motion, and Plaintiff is not opposed to the relief sought

herein.

      DATED this 8th day of June, 2021.


                                      Respectfully submitted,
                                      Spire Law, LLC
                                      2572 W. State Road 426, Suite 2088
                                      Oviedo, Florida 32765

                                      By: /s/Jesse I. Unruh
                                          Jesse I. Unruh, Esq.
                                          Florida Bar No. 93121
                                          /s/Whitney M. DuPree
                                          Whitney M. DuPree, Esq.
                                          Florida Bar No. 110036
                                          jesse@spirelawfirm.com
                                          whitney@spirelawfirm.com
                                          lauren@spirelawfirm.com
                                          laura@spirelawfirm.com
                                      Attorney for Defendant |FOBESOFT,
                                      INC.




                                          3
Case 3:20-cv-01455-BJD-MCR Document 19 Filed 06/08/21 Page 4 of 4 PageID 70




                         CERTIFICATE OF SERVICE


      I hereby Certify that on this 8th day of June, 2021, the foregoing was

electronically filed with the Court by using the Middle District of Florida’s

CM/ECF portal, which will send a notice of electronic filing to: Noah E. Storch,

Esq. at noah@floridaovertimelawyer.com at RICHARD CELLER LEGAL, P.A.;

10368 W. SR 84, Suite 103 Davie, Florida 33324.

                                            /s/ Jesse I. Unruh
                                            Attorney




                                        4
